F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                     November 28, 2006
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court

 BENJAM IN GAL-O R,
               Plaintiff-Appellant,                       No. 06-3203
          v.                                     (D.C. No. 05-CV-1312-M LB)
 THE BOEIN G COM PANY,                                     (D . Kan.)
               Defendant-Appellee.



                            OR D ER AND JUDGM ENT *


Before K ELLY, M cK AY, and LUCERO, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously to honor the parties’ request for a decision on the briefs

without argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Appellant Benjamin Gal-Or, an Israeli citizen and resident of Florida who

is proceeding pro se, appeals the district court’s dismissal of his complaint

pursuant to Fed. R. Civ. P. 12(b)(6). The district court initially dismissed all of

Appellant’s claims as time barred, with one exception: the district court construed



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
the complaint to allege a valid patent infringement claim. Boeing Company

(“Boeing”) filed a motion for reconsideration in w hich it alerted the district court

to Appellant’s express denial of such a claim in his response to Boeing’s motion

to dismiss. Based on a review of Appellant’s response, the district court agreed

and granted the motion for reconsideration, fully dismissing the case with

prejudice. This appeal followed.

      W e conduct de novo review of a district court’s application of statutes of

limitation. See Nelson v. State Farm M ut. Auto. Ins. Co., 419 F.3d 1117, 1119

(10th Cir. 2005).

      Despite confusing and irrelevant protestations to the contrary, Appellant

has provided no basis for disagreement with the district court’s detailed

application of the various statutes of limitation to Appellant’s nine causes of

action. Our review of the complaint, the parties’ briefs, and the district court’s

opinion convinces us that the district court correctly applied the proper statute of

limitation to each of the claims in determining that those claims were time barred.

Appellant’s assertion that the district court’s decision arises from discriminatory

animus due to his status as a foreigner is w ithout merit.

      Our review of Appellant’s response to Appellee’s motion to dismiss as w ell

as Appellant’s briefs on appeal confirms that Appellant does not assert a claim for

patent infringement. As Appellant notes, no patents were involved in this case

because Appellant filed only a patent application and never actually pursued it

                                          -2-
through to secure a patent. Indeed, Appellant states that he “refrain[ed] from

filing patents based on Boeing’s promises.” (A ppellant Br. at 18.)

      Accordingly, for substantially the same reasons as cogently explained in the

district court’s memorandum and order on the motion to dismiss as w ell as its

memorandum and order on the motion for reconsideration, we AFFIRM the

district court’s dismissal of the entire complaint with prejudice.

                                               Entered for the Court



                                               M onroe G. M cKay
                                               Circuit Judge




                                         -3-